Citation Nr: 1743339	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  15-45 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to additional vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code in support of gunsmith training, to include in-home training, a Snap-On Tool Box, and additional welding courses.

(The issues of entitlement to a compensable initial rating for traumatic brain injury residuals; entitlement to a rating in excess of 10 percent for discoid eczema; entitlement to service connection for a lumbar spine disability; entitlement to service connection for a cervical spine disability; entitlement to service connection a right ankle disability; entitlement to service connection for a deviated nasal septum; entitlement to service connection for a sinus disability; and entitlement to service connection for a headache disability, are addressed in a separate decision issued in conjunction with this decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 to July 1987 with additional Reserve and National Guard service.

This appeal is before the Board of Veterans Appeals (Board) on appeal of an August 2015 administrative decision (that denied entitlement to in-home vocational training), and an October 2015 administrative decision (that denied the Veteran's request for a Snap-On Tool Box and additional welding courses).  The decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  A statement of the case was issued on November 12, 2015, and a VA Form 9, Appeal to Board of Veterans' Appeals, was received on December 21, 2015.

In February 2017, the Veteran provided testimony at a videoconference hearing with respect to the other issues noted above which are the subject of a separate Board decision.  Although the Veteran had also requested a hearing with regard to the vocational rehabilitation issue on appeal, he declined to provide any testimony with regard to this issue at the hearing.  A transcript of the hearing is of record.  



FINDINGS OF FACT

1.  The Veteran is currently service-connected for major depressive disorder with anxiety disorder, discoid eczema, traumatic brain injury residuals, and erectile dysfunction, for a combined disability rating of 60 percent, which have been determined to result in a serious impairment of his ability to retain employment consistent with his abilities, aptitudes, and interests.

2.  The evidence of record does not show that further VRE benefits, (to include in-home training, a Snap-On Tool Box, and additional welding courses) in addition to the gunsmith training already completed, is necessary to obtain and maintain employment in his chosen field.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational rehabilitation benefits pursuant to Chapter 31, (to include in-home training, a Snap-On Tool Box, and additional welding courses) in support of obtaining gunsmith training have not been met.  38 U.S.C.A. §§ 3100, 3102 (West 2014); 38 C.F.R. §§ 21.1, 21.32, 21.33, 21.35, 21.40, 21.50, 21.51 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the issue on appeal pertains to vocational training and rehabilitation benefits that are governed by Chapter 31 of Title 38, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case.

Vocational Rehabilitation

The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. §§ 3100, 3101; 38 C.F.R. §§ 21.35(b), 21.70, 21.71.  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he or she has a service-connected disability or combination of disabilities rated at 10 percent or more and is determined by the Secretary to be in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40(b).

An individualized written rehabilitation plan (IWRP) will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) providing a structure which allows vocational rehabilitation and counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the vocational rehabilitation and counseling staff.  38 C.F.R. § 21.80.

The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and a veteran.  A vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  A counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92.

A veteran, a counseling psychologist, or a vocational rehabilitation specialist may request a change in the plan at any time.  38 C.F.R. § 21.94(a).  A change in the statement of a long-range goal, however, may only be made following a reevaluation of a veteran's rehabilitation program by a counseling psychologist.  A change may be made when: (1) achievement of the current goal is no longer reasonably feasible; or (2) a veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) a veteran fully participates and concurs in the change.  38 C.F.R. § 21.94(b).  A change in intermediate objectives or services provided under the plan may be made by the case manager when such change is necessary to carry out the statement of long range goals.  38 C.F.R. 
§ 21.94(c).

A "vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).   A vocational goal is reasonably feasible when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53 (d). 

Put differently, the facts must show that the effects of a veteran's disabilities, when considered in relation to his circumstances, do not prevent him from successfully pursuing a vocational rehabilitation program and successfully becoming gainfully employed in an occupation consistent with a veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(h).  In contrast, achievement of a vocational goal is not currently reasonably feasible if the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal; or, are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  Id.  

A veteran shall be determined to be rehabilitated to the point of employability when he is employable in an occupation for which a vocational rehabilitation program has been provided under 38 U.S.C. Chapter 31.  38 C.F.R. §§ 21.35(e), 21.283. Rehabilitation to the point of employability may include the services needed to evaluate and improve a veteran's ability to undertake training; and train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  38 C.F.R. § 21.72.  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, a veteran shall be trained to that level.  Id.  

The Veteran is currently service-connected for major depressive disorder with anxiety disorder, discoid eczema, traumatic brain injury residuals, and erectile dysfunction, for a combined disability rating of 60 percent.  He was found to have a serious employment handicap, making him eligible for VRE benefits.

In December 2012, the Veteran, in conjunction with his counselor, developed a rehabilitation plan with the goal of obtaining and maintaining employment in gunsmithing.   

The evidence shows that the Veteran was able to pursue a training program through the American Gunsmithing Institute in August 2014.  Thereafter, the Veteran requested additional welding courses to supplement his training program.  He had provided a statement from a local gunsmith shop that welding training would be useful but not required for work as a gunsmith.  It was agreed that he would enroll in a welding course at the Muscatine Community College.  The Veteran completed a welding course to refine his skillset in this area at Muscatine Community College.  Moreover, it is noted that the Veteran has previous work experience in the welding field as well.

The Veteran contends that the training he has completed is not sufficient for him to secure entry level employment.  The Veteran's vocational rehabilitation counselor indicated that additional research was completed with different employers and the responses received suggested that the video based instruction program he completed at the American Gunsmithing Institute may need to be supplemented with more traditional classroom based training.  Thereafter, the Veteran was provided with an option of pursuing additional training in the area of gunsmithing from a community college to further enhance his skillset.  The other option was to consider other more marketable career objectives for his local area.  The Veteran, however, is insistent that he should be approved for an independent instruction program with a local employer.  The Veteran's vocational rehabilitation counselor does not believe that an independent instruction program would offer an assurance of job placement.  The Veteran was offered an opportunity to approach area gunsmith shops about an OJT program where the employer would make a commitment to hire the Veteran first, and then agree to provide a period of training.  The Veteran was not open to this approach.  

The purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training the Veteran chooses.  Rather, the purpose of such services is to provide a level of training that facilitates suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.70.  In this case, the Veteran has been afforded the opportunity to obtain the necessary training for gunsmithing.  The case has been reviewed and amended to support the Veteran in obtaining the necessary skillset.  The Veteran's vocational rehabilitation counselor, as cited to in the administrative decisions of record, has adapted to the Veteran's requests for additional training requests but ultimately concluded that an independent instruction program with a local employer would not offer an assurance of job placement. As the Veteran's counselor has significant experience in the field of vocational rehabilitation, the counselor's opinion as to whether a certain level of training is necessary for entry level work in the Veteran's field is entitled to significant probative weight.

In conclusion, the evidence does not show that further independent training is necessary for the Veteran to obtain or maintain entry level employment in his chosen area.  The record does not indicate any worsening of the Veteran's service-connected disabilities, or other circumstances, that would preclude him from performing the occupation for which he was rehabilitated, or that the rehabilitation services given to the Veteran are now inadequate to make him employable in the occupation for which he pursued rehabilitation. 

Accordingly, the Board finds no basis upon which to allow additional VRE benefits  under the provisions of 38 U.S.C.A. Chapter 31, to include in-home training, a Snap-On Tool Box, and additional welding courses, in support of gunsmith training.  Therefore the appeal is denied.   



ORDER

Entitlement to additional VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code, to include in-home training, a Snap-On Tool Box, and additional welding courses, in support of obtaining further gunsmith training, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


